


109 HCON 405 IH: Opposing any agreement between the

U.S. House of Representatives
2006-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 405
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2006
			Ms. McKinney
			 submitted the following concurrent resolution; which was referred to the
			 Committee on International
			 Relations
		
		CONCURRENT RESOLUTION
		Opposing any agreement between the
		  Government of the United States and the Government of Nigeria to deploy United
		  States Armed Forces to Nigeria.
	
	
		Whereas the people of the Federal Republic of Nigeria have
			 the right to live in a pristine and sound environmental area;
		Whereas a public challenge to the environmental damage
			 done by multinational oil developers from companies that supply Nigerian oil to
			 the United States led to the imprisonment and execution of organizer Ken
			 Saro-Wiwa by the corrupt Government of Nigeria in 1995;
		Whereas President George W. Bush, in his State of the
			 Union Address on January 31, 2006, said, Keeping America competitive
			 requires affordable energy. And here we have a serious problem: America is
			 addicted to oil, which is often imported from unstable parts of the
			 world.;
		Whereas Nigeria ranks fifth among all foreign suppliers of
			 oil to the United States;
		Whereas Department of Defense sources have confirmed that
			 Department of Defense officials are reviewing an agreement between the United
			 States and Nigeria that would authorize the deployment of United States Marines
			 to Nigeria in order to protect oil reserves and facilities in Nigeria due to
			 the growing battle between the armed forces of Nigeria and insurgents in that
			 country;
		Whereas armed conflict in the Niger Delta region has
			 reportedly stalled plans that United States military officials have to deploy
			 United States Marines to the region;
		Whereas United States Armed Forces are reportedly taxed
			 already by current deployments abroad, reduced enlistment and retention, and
			 depleting equipment and resources; and
		Whereas the sovereignty of both Nigeria and the United
			 States should be respected by opposing the introduction of any members of the
			 United States Armed Forces into Nigeria: Now, therefore, be it
		
	
		That Congress opposes any agreement between
			 the Government of the United States and the Government of the Federal Republic
			 of Nigeria to deploy United States Armed Forces to Nigeria in order to protect
			 oil reserves and facilities in Nigeria or for any other purpose.
		
